Citation Nr: 1441715	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, to include as due to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for labyrinthitis (claimed as vertigo).

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to a rating in excess of 10 percent for bilateral glaucoma and cataracts (claimed as eye disorder).

6.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus with hypertension and erectile dysfunction (ED).

7.  Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1968.

With regard to the claim of service connection for major depressive disorder, that matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found that new and material evidence had not been presented.

Historically, the last final denial of a claim for service connection for a psychiatric disorder was an April 1991 rating decision that denied service connection for PTSD on the basis that the medical evidence of record did not show he had a definite diagnosis of PTSD.  

The Board notes that an April 1994 rating decision that denied service connection for a nervous disorder based on exposure to herbicide during military service was not final as the Veteran did not receive proper notice of that decision (notification was not send to his last address of record).  Further, a November 2001 rating decision denying service connection for depression is not final as new and material evidence was submitted within one year of that decision.  

According to the United States Court of Appeals for Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  

In reconciling these holdings, the Court recently held that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Consequently, the Board must ascertain whether the Veteran's current claim of entitlement to service connection for major depressive disorder constitutes an independent claim or whether it is to be considered as part of his previously denied claim of entitlement to service connection for PTSD.

The Board has determined that a de novo service connection analysis is proper for the major depressive disorder issue on appeal.  Major depressive disorder was not previously adjudicated in any way by the RO in 1991, and the Veteran did not contend at that time that his psychiatric problems were due to his service-connected medical issues.  Instead, in 1991 he reported he had PTSD due to experiences in Vietnam.  Given these facts, his current claim for major depressive disorder constitutes a new and distinct claim.
 
With regard to the increased rating claims, these matters are before the Board on appeal from a September 2009 rating decision of the Nashville RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim for major depressive disorder requires additional notice and development prior to adjudication by the Board.  While there is evidence that indicates that the Veteran's major depressive disorder is related to his medical conditions, a VA examination which addresses the etiology of the Veteran's major depressive disorder has not been performed.

Additionally, in a June 2014 Appellant's Brief, the Veteran (through his representative) contends that his labyrinthitis, peripheral neuropathy of the lower extremities, glaucoma with cataracts, type 2 diabetes mellitus with hypertension and ED, and CAD have all become worse since his last VA examination in August 2011.  He further asserts that a new, thorough and contemporaneous examination is warranted because the last examination was not complete and did not address the specific issues on appeal.  Accordingly, the Board has no discretion but to remand the claims for updated VA examinations to assess current nature, extent and severity of the Veteran's service-connected disabilities currently on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Upon remand, ongoing VA treatment records and any additional evidence to support the claims should be obtained.  VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claims.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for major depressive disorder on a secondary basis (secondary service connection).  

2.  Obtain relevant ongoing VA treatment records for treatment of the Veteran's psychiatric and service-connected disabilities, from August 2013 to the present.  

3.  Schedule a VA psychiatric examination in order to determine the nature and etiology of the Veteran's major depressive disorder.  The examiner should provide full explanations in response to the following questions as to the disability:

(a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's major depressive disorder is related to service? and

(b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's major depressive disorder was caused by any of the Veteran's service-connected disabilities? (he is service connected for CAD, diabetes mellitus with hypertension and ED, tinea versicolor, glaucoma and cataracts, peripheral neuropathy of the lower extremities, and labyrinthitis)?; and

(c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's major depressive disorder was aggravated (permanently worsened the underlying disorder beyond its normal course) by any of the Veteran's service-connected disabilities?  

The rationale for all opinions should be set forth.  The entire record must be made available to the examiner in conjunction with the examination.

4.  Arrange for appropriate examination(s) to determine the current nature, extent and severity of:

a. Labyrinthitis;
b. Peripheral neuropathy of the lower extremities;
c. Glaucoma with cataracts;
d. Type 2 diabetes mellitus with hypertension and ED; and 
e. CAD.

The entire record must be reviewed by the examiner(s) in conjunction with the examination(s).  Any indicated tests or studies should be completed.  The examiner(s) must explain the rationale for all opinions in detail.

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the Veteran's claims for service connection for major depressive disorder, including as secondary to service-connected disabilities, an initial rating in excess of 10 percent for labyrinthitis, a rating in excess of 10 percent (each) for peripheral neuropathy of the lower extremities, a rating in excess of 10 percent for bilateral glaucoma and cataracts, a rating in excess of 20 percent for type 2 diabetes mellitus with hypertension and ED, and a rating in excess of 60 percent for CAD in light of any additional evidence added to the record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

